t c summary opinion united_states tax_court montre somsukcharean petitioner v commissioner of internal revenue respondent docket no 19358-03s filed date montre somsukcharean pro_se mindy s meigs for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to the earned_income_credit and whether petitioner is entitled to the child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in paramount california petitioner timely filed his electronic form_1040 u s individual_income_tax_return for reporting income of dollar_figure petitioner claimed dependency_exemption deductions for himself and for his sisters k a and a a petitioner’s mother ms norma j taylor ms taylor is also the mother of the girls during petitioner lived with ms taylor and paid her dollar_figure per month for his rent his car payment was dollar_figure monthly his car insurance was dollar_figure per month and he had credit card payments of dollar_figure to dollar_figure per month 1the court uses only the minor children’s initials petitioner did not take his sisters to school on a daily basis help them with their homework or take them to the doctor ms taylor was the primary caregiver for the girls during ms taylor received public assistance payments for the girls of approximately dollar_figure per month from the state of california ms taylor provided respondent with a written_statement that petitioner regularly contributed money to the household and that he was the only adult in the household who was employed respondent issued a notice_of_deficiency determining that petitioner is not entitled to claim dependency_exemption deductions for his sisters or any of the credits applicable to the children for because he failed to substantiate his claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 sec_7491 does not apply because petitioner has failed to substantiate his deductions dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as relevant here sec_152 defines a dependent to include a sister of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that he provided over half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner has provided no documentary_evidence regarding any amounts he may have expended to care for the girls petitioner has failed to prove that he provided over one-half their support the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions for them in earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability the credit is calculated as a percentage of the individual’s earned_income sec_32 sec_32 and b limits the credit allowed based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children petitioner claimed an earned_income_credit based on his sisters qualifying children as relevant herein sec_32 defines a qualifying_child as a sister of the taxpayer who the taxpayer cares for as the taxpayer’s own child who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and who meets certain age requirements the record demonstrates that ms taylor was the primary caregiver for the girls the court finds that petitioner did not care for the children as if they were his own children and therefore petitioner is not entitled to claim earned_income credits for them in any event if petitioner were eligible for an earned_income_credit for the children his earned_income exceeds the phaseout amount of dollar_figure child_tax_credit for taxable_year taxpayers are allowed to claim a tax_credit of dollar_figure for each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent’s determination that petitioner is not entitled to dependency_exemption deductions for the children thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the sec_24 child tax_credits reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
